       Case: 1:18-cv-07297 Document #: 52 Filed: 01/02/20 Page 1 of 2 PageID #:380




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JAMES HAUGEN, et al.,                              :
                                                    :
           Plaintiffs,                              :
                                                    :   Case No. 1:18-cv-07297
  v.                                                :
                                                    :   The Honorable Elaine E. Bucklo
 ROUNDY’S ILLINOIS, LLC d/b/a                       :
 MARIANO’S,                                         :
                                                    :
           Defendant.                               :
                                                    :

                                    JOINT STATUS REPORT

         Pursuant to the Court’s Order (See Doc. No. 51), Plaintiffs James Haugen and Christian

Goldston (“Plaintiffs”) and Defendant Roundy’s Illinois, LLC d/b/a Mariano’s (“Defendant”)

submit the following status report.

         1.) Per the Court’s order, the Parties conferred regarding the methods Plaintiffs may send

notice to the putative collective action members.

         2.) The Parties agree that Plaintiffs may send notice via U.S. Mail and email simultaneously

at the beginning of the notice period. The Parties agree that if Plaintiffs’ counsel demonstrates to

Defendant’s counsel that both U.S. Mail and email were returned undeliverable to any individuals,

then Plaintiffs’ counsel may send notice via text message to those individuals. The Parties further

agree that Defendant will not be required to post notices in its stores or in other work locations and

that Plaintiffs’ counsel will not provide notice to putative collective members by telephone.
     Case: 1:18-cv-07297 Document #: 52 Filed: 01/02/20 Page 2 of 2 PageID #:381




                                           Respectfully submitted,

 /s/ John W. Billhorn (via email auth.)    /s/ David K. Montgomery
 John W. Billhorn                          David K. Montgomery (Pro Hac Vice)
 Samuel Engelson                           Mark B. Gerano (Pro Hac Vice)
 BILLHORN LAW FIRM                         Matthew R. Byrne (Pro Hac Vice)
 53 West Jackson Blvd., Suite 401
                                           JACKSON LEWIS P.C.
 Chicago, IL 60604
                                           PNC Center, 26th Floor
 Telephone: (312) 853-1450
 Email: jbillhorn@billhornlaw.com          201 E. Fifth Street
 Email: sengelson@billhornlaw.com          Cincinnati, OH 45202
                                           Telephone: (513) 898-0050
 Counsel for Plaintiffs                    Facsimile: (513) 898-0051
                                           Email: david.montgomery@jacksonlewis.com
                                           Email: mark.gerano@jacksonlewis.com
                                           Email: matthew.byrne@jacksonlewis.com

                                           Christopher S. Griesmeyer (ARDC
                                           #6269851)
                                           GREIMAN, ROME & GRIESMEYER, LLC
                                           2 North LaSalle Street, Suite 1601
                                           Chicago, IL 60602
                                           Telephone: (312) 428-2750
                                           Email: cgriesmeyer@grglegal.com


                                           Counsel for Defendant




4833-3058-2192, v. 1
